DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-7 are directed to a method, which is a process, claims 8-14 are directed to a device, which is a machine or an article of manufacture, and claims 15-20 are directed to a computer readable medium, which is a machine or an article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites processing data, performing analyses, and performing an action, which are mental processes or mathematical calculations. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, accessing and receiving data do not constitute integration into a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1, 8, and 15, processing data, identifying attributes, performing analyses, determining values and scores, and performing an action are mental processes or mathematical calculations, which are abstract ideas. Additional limitations of accessing and receiving data are merely insignificant extrasolution activity, and do not constitute integration into a practical application or significantly more. Structural elements such as processor, memory, and computer readable medium are generic computer components, and do not constitute integration into a practical application or significantly more.

Regarding claim 2, identifying attributes is a mental process, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claims 3-4, 12-13, and 18, the limitations are further clarifications of the above abstract ideas, without integration into a practical application and without significantly more.

Regarding claim 5, selecting a model, processing data, performing comparisons, and identifying data are mental processes or mathematical calculations, which are abstract ideas, without integration into a practical application and without significantly more.

Regarding claim 6, selecting a questionnaire, processing a response, and performing analyses are mental processes or mathematical calculations, which are abstract ideas, without integration into a practical application and without significantly more, while the other limitations are further clarifications of the abstract ideas.

Regarding claims 7 and 9, determining scores or values are mental processes or mathematical calculations, which are abstract ideas, without integration into a practical application and without significantly more, while the other limitations are further clarifications of the abstract ideas.

Regarding claim 10, processing data, performing comparisons, and identifying data are mental processes or mathematical calculations, which are abstract ideas, without integration into a practical application and without significantly more.

Regarding claim 11, generating a report is a mental process, which is an abstract idea. Displaying the report is mere insignificant extrasolution activity, which does not constitute integration into a practical application or significantly more.

Regarding claim 14, modifying data and replacing or updating the data is a mental process, which is an abstract idea, without integration into a practical application or significantly more.

Regarding claim 16, generating recommendations and modifying data are mental processes, which are abstract ideas. Displaying information is mere insignificant extrasolution activity, which does not constitute integration into a practical application or significantly more.

Regarding claim 17, accessing and receiving data are merely insignificant extrasolution activity, and do not constitute integration into a practical application or significantly more.

Regarding claim 19, processing data, performing comparisons, and identifying types of data are mental processes or mathematical calculations, which are abstract ideas, without integration into a practical application and without significantly more.

Regarding claim 20, performing analyses is a mental process or mathematical calculation, which are abstract ideas without integration into a practical application and without significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (US 10,248,648 B1), hereinafter referred to as Thomas.

Regarding claim 1, Thomas teaches:
A method, comprising: 
accessing, by a device and utilizing a backend-as-a-service (BaaS) platform application programming interface (API), one or more data sources associated with an organization (col. 11 lines 43-56, where the user communicates with an online system using an API, and col. 6 lines 9-39, where comments about an organization are stored); 
receiving, by the device and utilizing the BaaS platform, data stored in the one or more data sources after accessing the one or more data sources (col. 11 lines 43-56, where the user communicates with an online system using an API, and col. 7 lines 1-14, where the stored data is processed); 
processing, by the device and utilizing one or more data feature models, the data received from the one or more data sources to identify types of data included in the data based on a contextualization of the data (col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where classification is performed by a classifier trained using features of the data and machine learning) to at least one of: 
the organization (col. 3 line 58 - col. 4 line 10, col. 5 lines 39-53, where the context is an organization), 
an industry associated with the organization (where another limitation is chosen), or 
various industries or organizations (col. 4 lines 25-34, where various departments within an enterprise are organizations); 
performing, by the device and after identifying the types of data included in the data, multiple analyses of the data (col. 7 line 59 - col. 8 line 13, col. 12 lines 28-42, where comments are identified as questions or not) utilizing at least one of: 
the one or more data feature models (col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where classification is performed by a classifier trained using features of the data and machine learning), 
one or more machine learning models (col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where classification is performed by a classifier trained using features of the data and machine learning), or 
one or more corpuses related to the data (col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where the comments are considered corpuses), 
wherein the multiple analyses include: 
a first analysis of a completeness of the data (col. 13 lines 4-24, where comment count and filtering both affect completeness), 
a second analysis of a uniqueness of the data (col. 5 lines 39-53, col. 6 lines 40-56, where each user has a unique identifier, and where each comment is associated with the specific user), 
a third analysis of an accuracy of the data (col. 11 lines 9-21, where it is determined if an action expression matches a comment), and 
a fourth analysis of a validity of the data (col. 11 lines 22-37, where the format is determined as the validity); and 
performing, by the device, one or more actions based on a respective result of the multiple analyses (col. 13 lines 15-24, where reports are generated based on the comments).  

Regarding claim 2, Thomas teaches:
The method of claim 1, wherein the one or more data feature models identify a respective set of attributes expected to be included in the types of data included in the data based on the contextualization of the data to the at least one of the organization, the industry, or the various industries or organizations (col. 8 line 54 - col. 9 line 17, col. 10 lines 46-56, where the number and types of feature data are standardized).  

Regarding claim 3, Thomas teaches:
The method of claim 1, wherein the one or more corpuses include at least one of: 
a common corpus related to the various industries or organizations (col. 3 line 58 - col. 4 line 24, col. 4 lines 25-34, where the comments are considered corpuses, and are related to the organizations or departments), 
an industry corpus related to the industry associated with the organization (col. 3 line 58 - col. 4 line 24, col. 4 lines 25-34, where the comments are considered corpuses, and are related to the organizations or departments), or 
an organization corpus related to the organization (col. 3 line 58 - col. 4 line 24, col. 4 lines 25-34, where the comments are considered corpuses, and are related to the organizations or departments).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Barday et al. (US 2019/0050597 A1), hereinafter referred to as Barday.

Regarding claim 1, Thomas teaches:
A method, comprising: 
accessing, by a device and utilizing a backend-as-a-service (BaaS) platform application programming interface (API), one or more data sources associated with an organization (col. 11 lines 43-56, where the user communicates with an online system using an API, and col. 6 lines 9-39, where comments about an organization are stored); 
receiving, by the device and utilizing the BaaS platform, data stored in the one or more data sources after accessing the one or more data sources (col. 11 lines 43-56, where the user communicates with an online system using an API, and col. 7 lines 1-14, where the stored data is processed); 
processing, by the device and utilizing one or more data feature models, the data received from the one or more data sources to identify types of data included in the data based on a contextualization of the data (col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where classification is performed by a classifier trained using features of the data and machine learning) to at least one of: 
the organization (col. 3 line 58 - col. 4 line 10, col. 5 lines 39-53, where the context is an organization), 
an industry associated with the organization (where another limitation is chosen), or 
various industries or organizations (col. 4 lines 25-34, where various departments within an enterprise are organizations); 
performing, by the device and after identifying the types of data included in the data, multiple analyses of the data utilizing at least one of (col. 4 lines 11-34, where comments are categorized and reports generated describing the comments):
the one or more data feature models (col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where classification is performed by a classifier trained using features of the data and machine learning), 
one or more machine learning models (col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where classification is performed by a classifier trained using features of the data and machine learning), or 
one or more corpuses related to the data (col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where the comments are considered corpuses),
Thomas does not explicitly teach:
wherein the multiple analyses include: 
a first analysis of a completeness of the data, 
a second analysis of a uniqueness of the data, 
a third analysis of an accuracy of the data, and 
a fourth analysis of a validity of the data; and
Barday teaches:
wherein the multiple analyses include: 
a first analysis of a completeness of the data (para [0153], where it is determined if the data is part of an existing model or new, and para [0134], where data is missing),
a second analysis of a uniqueness of the data (para [0151], where the data including personal information is identified),
a third analysis of an accuracy of the data (para [0155-156], where accuracy is determined from user feedback), and
a fourth analysis of a validity of the data (para [0144], where it is determined if the data is actually associated with a subject)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thomas by using the analyses of Barday (Barday para [0151-156]) on the data of Thomas (Thomas col. 7 lines 1-14), in order to confirm or deny accuracy of categorization based on feedback (Barday para [0156-157]).

Regarding claim 2, Thomas in view of Barday teaches:
The method of claim 1, wherein the one or more data feature models identify a respective set of attributes expected to be included in the types of data included in the data based on the contextualization of the data to the at least one of the organization, the industry, or the various industries or organizations (Thomas col. 8 line 54 - col. 9 line 17, col. 10 lines 46-56, where the number and types of feature data are standardized).  

Regarding claim 3, Thomas in view of Barday teaches:
The method of claim 1, wherein the one or more corpuses include at least one of: 
a common corpus related to the various industries or organizations (Thomas col. 3 line 58 - col. 4 line 24, col. 4 lines 25-34, where the comments are considered corpuses, and are related to the organizations or departments), 
an industry corpus related to the industry associated with the organization (Thomas col. 3 line 58 - col. 4 line 24, col. 4 lines 25-34, where the comments are considered corpuses, and are related to the organizations or departments), or 
an organization corpus related to the organization (Thomas col. 3 line 58 - col. 4 line 24, col. 4 lines 25-34, where the comments are considered corpuses, and are related to the organizations or departments).  

Regarding claim 6, Thomas in view of Barday teaches:
The method of claim 1, further comprising: 
selecting a questionnaire, from a set of questionnaires stored in a data source associated with the device, to be provided to an individual associated with the organization (Barday Fig. 14, para [0119], where a template is selected from multiple options), 
wherein the questionnaire is based on the contextualization of the data (Thomas col. 4 line 61 - col. 5 line 10, where surveys are presented to employees of an enterprise); 
processing, utilizing a natural language processing technique, a respective response to one or more questions associated with the questionnaire after selecting the questionnaire (Thomas col. 1 lines 15-19, col. 3 lines 35-44, where the inputs are natural language, and col. 3 line 58 - col. 4 line 10, where the comments are analyzed), 
wherein the respective response includes at least one of: 
text input to a user interface (Thomas col. 3 lines 35-44, where a user enters comments in a text box in a user interface), 
selection of a user interface element of the user interface (where another limitation is selected), or 
audio input to an input component associated with the device (where another limitation is selected); and 
wherein performing the multiple analyses comprises: 
performing the multiple analyses after processing the respective response utilizing the natural language processing technique (Thomas Fig. 5, col. 12 lines 1-10, 43-53, where the analyses are performed after retrieving and analyzing the comments).  

Regarding claim 8, Thomas teaches:
A device, comprising: 
one or more memories (col. 14 lines 3-11, where a medium stores code); and 
one or more processors, communicatively coupled to the one or more memories (col. 14 lines 3-11, where a processor executes the computer program code), to: 
receive data stored in one or more data sources associated with an organization based on utilizing one or more data discovery-related application programming interfaces (APIs) to access the data (col. 11 lines 43-56, where the user communicates with an online system using an API, and col. 7 lines 1-14, where the stored data is processed, and col. 6 lines 9-39, where comments about an organization are stored); 
process, utilizing one or more data feature models via the one or more data discovery-related APIs, the data received from the one or more data sources to identify types of data included in the data based on a contextualization of the data (col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where classification is performed by a classifier trained using features of the data and machine learning), 
wherein the one or more data feature models identify a respective set of attributes expected to be included in the types of data included in the data (col. 11 lines 9-37, where different features are indicative of the different categories); 
perform multiple analyses of the data after identifying the types of data included in the data (col. 4 lines 11-34, where comments are categorized and reports generated describing the comments),
perform one or more actions based on a respective result of the multiple analyses (col. 13 lines 15-24, where reports are generated based on the comments).  
Thomas does not teach:
wherein the multiple analyses include: 
a first analysis of a completeness of the data, 
a second analysis of a uniqueness of the data, 
a third analysis of an accuracy of the data, and 
a fourth analysis of a validity of the data; 
determine, based on a result of the multiple analyses, a score for the data, 
wherein the score identifies at least one of: 
the completeness of the data, 
the uniqueness of the data, 
the accuracy of the data, or 
the validity of the data; and
Barday teaches:
wherein the multiple analyses include: 
a first analysis of a completeness of the data (para [0153], where it is determined if the data is part of an existing model or new, and para [0134], where data is missing), 
a second analysis of a uniqueness of the data (para [0151], where the data including personal information is identified), 
a third analysis of an accuracy of the data para [0155-156], where accuracy is determined from user feedback), and 
a fourth analysis of a validity of the data (para [0144], where it is determined if the data is actually associated with a subject); 
determine, based on a result of the multiple analyses, a score for the data (para [0156], where a confidence score is determined), 
wherein the score identifies at least one of: 
the completeness of the data (where another limitation is chosen), 
the uniqueness of the data (where another limitation is chosen), 
the accuracy of the data (para [0155-156], where accuracy is determined from user feedback), or 
the validity of the data (where another limitation is chosen); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thomas by using the analyses of Barday (Barday para [0151-156]) on the data of Thomas (Thomas col. 7 lines 1-14), in order to confirm or deny accuracy of categorization based on feedback (Barday para [0156-157]).

Regarding claim 9, Thomas in view of Barday teaches:
The device of claim 8, wherein the one or more processors are further to: 
determine a respective value for one or more metrics associated with the data based on the result of the multiple analyses (Barday para [0144], where the probability is the metric), 
wherein the one or more metrics are related to the at least one of the completeness of the data, the uniqueness of the data, the accuracy of the data, or the validity of the data (Barday para [0144], where the probability is related to the validity and accuracy of the data); and 
wherein the one or more processors, when determining the score, are to: 
determine the score for the data based on the respective value for the one or more metrics (Barday para [0144], [0156], where a confidence score is determined).  

Regarding claim 10, Thomas in view of Barday teaches:
The device of claim 8, wherein the one or more processors, when processing the data, are to: 
process the data by performing a comparison of first data features of the data and second data features included in the one or more data feature models after receiving the data (Thomas col. 10 lines 29-45, where expressions are compared to stored expressions and stored as features), 
wherein the comparison is based on the contextualization of the data (Thomas col. 3 line 58 - col. 4 line 10, col. 5 lines 39-53, where the context is an organization); and 
identify the types of data included in the data based on a result of the comparison of the first data features and the second data features (Thomas col. 9 lines 11-26, where categories are determined based on the features).  

Regarding claim 11, Thomas in view of Barday teaches:
The device of claim 8, wherein the one or more processors, when performing the one or more actions, are to: 
generate a report based on the result of the multiple analyses (Thomas col. 13 lines 15-24, where reports are generated based on the comments), 
wherein the report includes information identifying the score (Thomas Fig. 2-3, col. 4 line 61 - col. 5 line 10, where the report includes a measure of satisfaction); and 
provide the report for display via a display after generating the report (Thomas Fig. 2-3, col. 4 line 61 - col. 5 line 10, where the report is displayed).  

Regarding claim 12, Thomas in view of Barday teaches:
The device of claim 8, wherein the one or more processors, when performing the multiple analyses, are to: 
perform the multiple analyses utilizing at least one of: 
the one or more data feature models (Thomas col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where classification is performed by a classifier trained using features of the data and machine learning), 
one or more machine learning models (Thomas col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where classification is performed by a classifier trained using features of the data and machine learning), or 
one or more corpuses related to the data (Thomas col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where the comments are considered corpuses).  

Regarding claim 13, Thomas in view of Barday teaches:
The device of claim 8, wherein the score is based on the contextualization of the data to at least one of: 
the organization (Thomas col. 3 line 58 - col. 4 line 10, col. 5 lines 39-53, where the context is an organization), 
an industry associated with the organization (where another limitation is chosen), or 
various industries or organizations (Thomas col. 4 lines 25-34, where various departments within an enterprise are organizations).  

Regarding claim 15, Thomas teaches:
A non-transitory computer-readable medium storing instructions (col. 14 lines 3-11, where a computer readable medium stores the computer program code), the instructions comprising: 
one or more instructions that, when executed by one or more processors (col. 14 lines 3-11, where a processor executes the computer program code), cause the one or more processors to: 
receive data stored in one or more data sources associated with an organization (col. 7 lines 1-14, where the stored data is processed, and col. 6 lines 9-39, where comments about an organization are stored); 
process, utilizing one or more data feature models, the data received from the one or more data sources to identify types of data included in the data (col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where classification is performed by a classifier trained using features of the data and machine learning); 
perform, after identifying the types of data included in the data, one or more contextualized analyses of the data (col. 4 lines 11-34, where comments are categorized and reports generated describing the comments) utilizing at least one of: 
the one or more data feature models (col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where classification is performed by a classifier trained using features of the data and machine learning), 
one or more machine learning models (col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where classification is performed by a classifier trained using features of the data and machine learning), or 
one or more corpuses related to the data (col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17, where the comments are considered corpuses);
perform one or more actions based on a respective result of the one or more contextualized analyses (col. 13 lines 15-24, where reports are generated based on the comments).  
Thomas does not teach:
determine a respective value for each of one or more metrics related to the data based on a result of the one or more contextualized analyses; 
determine a score for the data based on the respective value for the each of the one or more metrics, 
wherein the score identifies a quality of the data based on at least one of: 
a completeness of the data, 
a uniqueness of the data, 
an accuracy of the data, or 
a validity of the data; and
Barday teaches:
determine a respective value for each of one or more metrics related to the data based on a result of the one or more contextualized analyses (para [0144], where the probability is the metric); 
determine a score for the data based on the respective value for the each of the one or more metrics (para [0144], [0156], where a confidence score is determined), 
wherein the score identifies a quality of the data (para [0144], [0156], where a confidence score is determined) based on at least one of: 
a completeness of the data (where another limitation is chosen), 
a uniqueness of the data (where another limitation is chosen), 
an accuracy of the data para [0155-156], where accuracy is determined from user feedback), or 
a validity of the data (where another limitation is chosen); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thomas by using the analyses of Barday (Barday para [0151-156]) on the data of Thomas (Thomas col. 7 lines 1-14), in order to confirm or deny accuracy of categorization based on feedback (Barday para [0156-157]).

Regarding claim 16, Thomas in view of Barday teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: 
generate a set of recommendations for the data related to modifying the score associated with the data after performing the one or more contextualized analyses (Thomas col. 13 lines 15-24, where a report including the prescriptive comments is produced, the prescriptive comments specifying actions to be performed as in col. 1 lines 47-48), 
wherein the set of recommendations is contextualized to at least one of: 
the organization (Thomas col. 3 line 58 - col. 4 line 10, col. 5 lines 39-53, where the context is an organization), 
an industry associated with the organization (where another limitation is chosen), or 
various industries or organizations (Thomas col. 4 lines 25-34, where various departments within an enterprise are organizations); and 
after generating the set of recommendations: 
provide information that identifies the set of recommendations for display via a display (Thomas Fig. 2-3, col. 4 line 61 - col. 5 line 10, where the report is displayed), or 
modify the data according to the set of recommendations to modify the score (where another limitation is chosen).

Regarding claim 17, Thomas in view of Barday teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
access the data stored in the one or more data sources utilizing a backend-as-a-service (BaaS) application programming interface (API) (Thomas col. 11 lines 43-56, where the user communicates with an online system using an API, and col. 6 lines 9-39, where comments about an organization are stored); and 
wherein the one or more instructions, that cause the one or more processors to receive the data, cause the one or more processors to: 
receive the data after accessing the data utilizing the BaaS API (Thomas col. 11 lines 43-56, where the user communicates with an online system using an API, and col. 7 lines 1-14, where the stored data is processed).  

Regarding claim 19, Thomas in view of Barday teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to process the data, cause the one or more processors to: 
process the data by performing a comparison of first data features of the data and second data features included in the one or more data feature models after receiving the data (Thomas col. 10 lines 29-45, where expressions are compared to stored expressions and stored as features); and 
identify the types of data included in the data based on a result of the comparison of the first data features and the second data features (Thomas col. 9 lines 11-26, where categories are determined based on the features).  

Regarding claim 20, Thomas in view of Barday teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more contextualized analyses, cause the one or more processors to: 
perform, after identifying the types of data included in the data and utilizing the one or more corpuses (Thomas col. 4 lines 11-34, where comments are categorized and reports generated describing the comments), at least one of: 
a first contextualized analysis of the completeness of the data (Barday para [0153], where it is determined if the data is part of an existing model or new, and para [0134], where data is missing), 
a second contextualized analysis of the uniqueness of the data (Barday para [0151], where the data including personal information is identified), 
a third contextualized analysis of the accuracy of the data (Barday para [0155-156], where accuracy is determined from user feedback), or 
a fourth contextualized analysis of the validity of the data (Barday para [0144], where it is determined if the data is actually associated with a subject).

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Barday, and further in view of Chari et al. (US 2020/0036515 A1), hereinafter referred to as Chari.

Regarding claim 4, Thomas in view of Barday teaches:
The method of claim 1
Thomas in view of Barday does not teach:
wherein the one or more corpuses are stored in a knowledge graph associated with the device.
Chari teaches:
wherein the one or more corpuses are stored in a knowledge graph associated with the device (Fig. 2-3, para [0125-127], where a knowledge graph stores data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thomas in view of Barday by using the knowledge graph of Chari (Chari para [0125-127]) to store the corpuses of Thomas in view of Barday (Thomas col. 3 line 58 - col. 4 line 24), in order to accurately determine scores (Chari para [0125]).

Regarding claim 7, Thomas in view of Barday teaches:
The method of claim 1, further comprising:
Thomas in view of Barday does not teach:
determining separate scores for the first analysis, the second analysis, the third analysis, and the fourth analysis after performing the multiple analyses, 
wherein the separate scores identify the completeness, the uniqueness, the accuracy, and the validity of the data; and
Chari teaches:
determining separate scores for the first analysis, the second analysis, the third analysis, and the fourth analysis after performing the multiple analyses (para [0041], where a score for correctness  and validity are determined, para [0050], where a score for identity or uniqueness is determined, and para [0066], where a trust score corresponds to accuracy, and para [0087-88], where more information, corresponding to completeness, results in a higher score), 
wherein the separate scores identify the completeness, the uniqueness, the accuracy, and the validity of the data (para [0041], where a score for correctness  and validity are determined, para [0050], where a score for identity or uniqueness is determined, and para [0066], where a trust score corresponds to accuracy, and para [0087-88], where more information, corresponding to completeness, results in a higher score); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thomas in view of Barday by using the various scores of Chari (Chari para [0050]) in the analyses of Thomas in view of Barday (Barday para [0151-156]) by generating scores for each analysis, in order to mitigate fraud and provide validation (Chari para [0041]).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Barday, and further in view of Huang et al. (US 2021/0271809 A1), hereinafter referred to as Huang.

Regarding claim 5, Thomas in view of Barday teaches:
The method of claim 1, further comprising: 
wherein processing the data comprises: 
processing, after selecting the one or more data feature models, the data by performing a comparison of first data features of the data and second data features included in the one or more data feature models (Thomas col. 10 lines 29-45, where expressions are compared to stored expressions and stored as features); and 
identifying the types of data included in the data based on a result of the comparison of the first data features and the second data features (Thomas col. 9 lines 11-26, where categories are determined based on the features).  
Thomas in view of Barday does not teach:
selecting, based on the contextualization, the one or more data feature models to use to process the data;
Huang teaches:
selecting, based on the contextualization, the one or more data feature models to use to process the data (para [0110], where a model framework is selected based on the user's requirements); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thomas in view of Barday by using the model selection of Huang (Huang para [0110]) to select the model of Thomas in view of Barday (Thomas col. 3 line 58 - col. 4 line 24, col. 8 line 54 - col. 9 line 17), so that a model can be selected corresponding to the user's requirements (Huang para [0110]).

Regarding claim 14, Thomas in view of Barday teaches:
The device of claim 8, wherein the one or more processors, when performing the one or more actions, are to: 
modify the data based on the score and the contextualization to form modified data (Thomas col. 8 line 62 - col. 9 line 10, where the feature values are modified by coefficients); and
Thomas in view of Barday does not teach:
provide the modified data to the one or more data sources to replace the data after modifying data.  
Huang teaches:
provide the modified data to the one or more data sources to replace the data after modifying data (para [0136], where predicted information is updated with correct information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thomas in view of Barday by using the updating of Huang (Huang para [0136]) to update the data source of Thomas in view of Barday (Thomas col. 7 lines 1-14), so that a model can be updated based on feedback information (Huang para [0136]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Barday, and further in view of Chauhan (US 2020/0151243 A1).

Regarding claim 18, Thomas in view of Barday teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more machine learning models include at least one of:
Thomas in view of Barday does not teach:
a pattern matching machine learning model, 
a fuzzy logic machine learning model, or 
a fuzzy natural language processing machine learning model.  
Chauhan teaches:
a pattern matching machine learning model (para [0187], where pattern matching is used), 
a fuzzy logic machine learning model(where another limitation is chosen), or 
a fuzzy natural language processing machine learning model (where another limitation is chosen).  
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (machine learning of Thomas col. 8 lines 14-25) with other components (pattern matching of Chauhan para [0187]); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0372232 A1 para [0068] teaches a machine learning model based on data quality issues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658